Title: Enclosure I: P. R. Randall to his Father, 2 April 1786
From: Randall (Randolph), Paul R.
To: Randall, ——


 Enclosure IP. R. Randall to his Father, 2 Apr. 1786
 House of Quarantine Alicant
After a Passage of fifteen Days from Barcelona, ten of which we lay embayed at Majorca, and the remainder through two successive Storms brought us on the Coast of Barbary; we were under Necessity of entering the Harbour under full Sail, as there was too much Sea to stay without and ask Permission.
Off the Mole we were met by the Captain of the Port who conducted us into Security until the Dey should be advised of our Arrival. He at first refused to admit us on shore, but upon the Representation of the Count D’Expilly, that we were come in a Spanish Vessel and had a disagreeable Passage, also insisting upon an Article of the Spanish Treaty, that every Person coming in these Vessels should not be prevented landing, he at length withdrew his Refusal. We were conducted to the House of the Consul of France, to whom we had official Letters, where was also lodged the Count D’Expilly the Spanish Ambassador (who is a Frenchman) negociating for Spain. We were received with the utmost Politeness, and entertained at the Consul’s House during my Stay from the 25th. of March to the 30th.
They both rendered their Services from the friendly Disposition of the Count towards America and particularly to Mr. Carmichael our Chargé des Affaires at Madrid.
On the 27th. they advised Mr. Lamb to request an Audience from the Dey through the French Consul but he returned this Answer.
“That if we came on the Subject of Peace he would not see us, but if we wished to visit him and talk to him on other Matters he would be glad to see us.” These are his Words from the Druggerman or Interpreter, all Business being done by these Machines who are Turks, having  generally been Prisoners and have learnt the European Languages in foreign Countries. It may readily be supposed, that he would wish to sell those unfortunate Captives and would therefore give an Opportunity for offering a Price.
Sent the next Day, but raining the Dey who values himself on his Politeness answered the Message by saying, “As it was bad Weather then, he would send for us the next Day, that it might be more agreeable to us.” But to my Mortification it did not clear until my Departure from thence. A Spanish Vessel of War being in the Port awaiting the Count’s Orders, and ready to sail I thought best to propose to Mr. Lamb that I should take a Passage on her as he insisted on my going to Paris with this Answer or rather Refusal of the Dey supposing (as he said) that I could carry better Information than he could write.
I therefore concieved it more expedient to embark in this Vessel than to go to Marseilles, as I am in hopes of attending the Count’s Secretary who is charged with his Despatches and may obtain a considerable Diminution of the Quarantine besides the disagreeable Passage I should have had in a wretched Jentau.
The Conjecture of the Dey’s Denial is: that the United States have not a Peace with the Porte; besides there is an Article in the Spanish Treaty that the Dey will not treat, nor even speak with any Minister on the Subject of Peace until the Power he represents, or for whom he negociates, is in Peace or Treaty with the Ottoman Court. This Article was inserted by the Dey to prevent the Spanish Court interceding for Portugal and Naples whose King is Son to his Majesty of Spain. Whether this Reason or Intelligence is well founded it is not for me to determine, from the short Stay I made and the many Difficulties accruing in procuring Information. Certain it is that the Algerines must be at War with some Nation, it is a Government of Rapine.
The Ministers from Portugal and Naples are now on their Way to Algiers; a Person on the Spot from the Manner these Gentlemen proceed might discover this interesting particular, but as I am sent out of the Way, my Knowlege ends here, however I will make as many Observations for your Information as I can at present conveniently, not having had it in my Power to take Notes.
It is generally supposed by the Politicians at Algiers that the Portuguese will not succeed in their Application, but if they should, that the Dey will break with some other Nation and the Danes are looked upon as the next Object, under Pretext that they sell their Mediterranean Passes to the Merchants of Lubeck otherwise the Venitians must experience the Fury of these Barbarians, not having it in their Power to make as ample Presents as their Rivals for Dey’s Favor.

The Manner of declaring War is simply by sending Home the Consul, saying they have no further Need of his remaining at Algiers.
The present Dey is advanced to the Age of 80, well beloved by his Subjects, and has increased the publick heap to a great Pinnacle of Riches. His Avarice is unbounded. He lays out no Wealth on his own Person, lives no better than his Officers of Government, and as Provisions are extremely cheap in this Country what he can spend is a mere trifle. He has elevated himself by his own Industry from the Degree of Shoemaker which he has carried on in Algiers even since he came from the Levant. His Life has ever been abstemious, never indulging in any Pleasure whatever.
As his Ships are built with Timber recieved in Presents and fitted out with naval Stores in like Manner, no Expenditures accrue therein and they are Christian Slaves who employ these Materials.
The Pay of the Soldiers is in three Degrees of 4½ Chequins every two Moons or Months of 28 Days to the principal Troops, in which Number the Dey and his Officers receive no more than the meanest of them, three chequins to the more inferior and the remainder have only two Chequins, each Chequin is about two Spanish Dollars.
This is the chief outlet to the Treasury. The civil List may be supposed very inconsiderable when the Honor is the only Pay. His Revenues are little known; he has five p. Ct. on all Importations, and for exporting Wheat he demands what he pleases. It generally amounts to one third the Value.
The Regency is divided into three Provinces, the two more distant are ruled by Beys or Viceroys who are obliged to account to the Dey in large Contributions which they make up by extorting from the Peasantry or Moors. This is the greatest Revenue properly so called, as the Tribute he receives from foreign Nations varies so frequently.
The Dutch besides paying him 200,000. Dollars for their Peace, yield him a Tribute of 20,000 ⅌ An. The Venitians pay as much in Gold annually. I believe it cost the Danes much more to make their Treaty. The Venitian Peace was broke within two Years and renewed shortly after with considerable Presents.
The English although they boast to have the best Treaty, have paid (as I have discovered from a Person who has inspected the Consul’s Books) £28,000 Stlg. in Presents since the Year 1759.
Every Consul on his Arrival pays in Presents as a Matter certainly expected to the Amount of several thousand Dollars, besides some Consuls who are under the Necessity of giving in like Manner every two Years four, five to seven thousand Dollars. I think they are the Venitian and Danish. Whenever Business is to be done, one must not apply without Presents, even to the most inferior Officers and yet they have no Control. The Dey is absolute.
The Salary of the English Consul is £800 Stlg. ⅌ An. but the Infinity of Fees with which Offices are loaded in England reduces it to about £680. The French has about as much, but he lays up very little,  as he is very generous. The Venitian Consul has the most being £800 and not nominal with Respect to Presents. I should observe that if they displease the Dey’s officers they return them and demand others instead. If a Present is offered at a certain Value, as is commonly the Case for they will ask you if you do not tell them at first, the Donee sends it to a Jew who to ingratiate himself will often say it is not worth half the Sum put upon it, which being returned another is required amounting to the Price set.
Thus you see there is a Difficulty in every Thing, even in throwing away Money. The Presents must be at least double the Value formerly given, to such a Pitch of Insolence are they arrived. A remarkable Instance of this avaricious Spirit has been related to me there by a Merchant, who was employed by one of the principal Officers to procure him a Watch from London, which being furnished a Present was made to the same great Man of another Watch by a Person some Time after at a certain Price; by not pleasing him it was returned. The Person who sent it not knowing how to procure another immediately was advised by the Merchant to commission him to purchase the said English Watch, upon which he applied to the Owner and offered a great Sum. He objected to parting with it at first, saying it went well and was very valuable. However the Merchant telling him that he would receive it back in a short Time as a present, this Man who is the second or third in the Kingdom, and may probably succeed the Dey, delivered it over and had it again in a half-hour as a Present. So little Delicacy prevails, and Money that Source of Misery in luxurious Kingdoms poisons their Happiness even here, where they cannot enjoy it.
One would suppose Money the best Present, but still Caution must be observed; otherwise it may be returned hoping to receive greater Value than the specifick Sum.
I should have mentioned that a principal Production of the Dey’s Revenue is a Tithe or Tenth on every Thing raised in his Kingdom and if Liberty reigned in this abundant Clime there would be no Necessity of Recourse to Rapine and Piracy. He also succeeds to the Estates of those Officers who are not permitted to marry; this produces much.
The Spaniards have made their Peace at length at the round Sum of a million of Dollars, but by bad Management in a Spanish General (Mazerado) who was sent to supersede the present French Count, it has cost them two millions and an half, besides the Purchase of the Captives. This Man was the Occasion of the Algerine Cruizers sailing so speedily last Year that the Spanish Court could not advise their Allies whereby many Portuguese fell into their Hands, and perhaps our unfortunate Americains because the Spaniards having always a Number of Ships cruizing for them, there was greater Security in the Mediterranean and the Borders of the Straights. This ill Conduct reflects Honor on the present Ambassador who has superseded him since. The General promised the Value of 200,000 Dollars in naval Stores; but the King disapproving of it, the Count D’Expilly more wisely effected a Commutation for them in Money.
As the Money is paid according to the Treaty, the Dey has set the  Sum of 3600 Dollars on every Spanish Captain, 2000 for each Mate or Pilot, and 1200 for the private Seamen and Soldiers, but a difference is made with Respect to those who have escaped from Oran where the Spaniards have a Garrison, being Delinquents banished for various crimes. I myself have seen a Servant exiled from Barcelona to that Place for seven Years, for no other Charge than having passed the Gates with Two. Oz. of French Snuff found upon him, such as he is, hope a milder Fate among these Barbarians but they are mistaken as they are all made Slaves. Whether a Sum should have been stipulated for the unfortunate Captives I leave to Ministers of State and Plenipotentiaries.
The Captives as near as I could ascertain are


There are some Women
{
1100 Spaniards—400 of which are properly redeemable


 110 Neapolitans


  50 Genoese—who are most frequently redeemed by the      Charity of Individuals


   120 Portuguese


  60 Italians including some Imperialists taken with them


  20 Malthese


  21 Americans



About 1500 in all when properly distributed.


Of the latter but eight are born in America; the rest are British Subjects except one French Boy, for whom all the Interest of the French Consul cannot avail to release him, one Swede.
There is an Article in the English Treaty, that all British Subjects taken in any Vessel whatever shall not be deemed a real Captive. However the present Consul not thinking proper to make Application, they lie at the Mercy of the Americans to redeem them. This Privilege is lost by the Negligence of the present Consul never to be recovered without a new Treaty. As there are two Englishmen otherwise made Prisoners that this Man has neglected, it is not much to be wondered at that these should suffer whose Fate may affect the Politicks of America in Relation to Great Britain.
As the Generosity of Mr. Logie has been much applauded by rescuing the American Captains from the Maine (a Place where Persons in their Stations are employed in making and mending Sails) I made particular Enquiry into the Matter.
These Captains as soon as they landed were sent to the said Place and had been there but a short Time when they received a Letter from Mr. Logie offering the most friendly Aid and invited them to his House, but only to the greater Misery of being one of his Slaves and one of them actually served at his Table, where some British Captains were dining who insulted his Distress. And yet when I was in London this Man was spoken of as a Prodigy of Humanity. They have since been taken under the Patronage of the Count d’Expilly and walk about the  Streets he being responsible for them. The French Consul is really a good Man and would have been assisting to them, but as he thought that they had put themselves under the Protection of the English Consul, he did not care to embroil himself with Mr. Logie who keeps himself at a Distance from all other Consuls, even in Algiers, where Society is so much wanted.
All Captains and Boys are the Dey’s Privilege and six of the American Captives who are Lads are now in his Palace and very great Favorites (but only one of them indeed is an American). Their Price will be very high as there will be so great a Want of Christian Slaves for the Dey’s Service after the Spaniards are released.
The French Treaty terminates within six Months so that many Difficulties may arise should a Sum be demanded on the Renewal.
The Algerines were sadly beaten by Lewis 14th. who might have imposed any Terms on them as might also the English in the Reign of Queen Anne. But the immortal Charles the 5th. Emperor of Germany and King of Spain lost his crown in the Bay of Algiers.
The Spaniards would have succeeded in one Campaign had their Fleet persevered another half hour. The Turks demanded the Dey to put out a Flag but he prevailed on them to continue a little longer when they repulsed the Enemy. Six Ships of the Line and 5 or 600 Men well disciplined would drive them all to Destruction. I think four Frigates would be a Match for all their Cruizers. There may be 12,000 Turks in Algiers, but a Force to attack them should not wait as the Spaniards did in the last Campaign until all the Strength of the Kingdom might be collected.
The Bay and Harbour are immensely strong, but the Art of Gunnery is little known by them. Their Fortifications are constructed under the Direction of a Greek and their Ships by a Frenchman. The Moors or Militia are the poorest Animals ever in Battle-array. They are truly Barbarians. The Turks are most civil but no-body must oppose them.
Algiers may be taken by Storm in a regular Siege when those Militia would be the Destruction of this Enemy and might produce every Disorder fatal to an Army. The Turks have no Discipline, much less the Peasantry who are only armed on an Invasion. They are debased to the lowest Ebb of human Misery under tyrannical Oppressors.
Although Algiers is environned with Fortifications, yet one Hill is neglected of considerable Importance, commanding the Town.
The Government of Tunis is continually afflicted by the Bey of Constantine, who from Time to Time threatening it with War obliges the Tunisians to submit to great Contributions. Their naval Force is only five or six small Vessels. Tunis has suffered so much by the Plague as to lose half its Inhabitants in one Year, near 500,000 Souls.
Tripoli happily for it is at a sufficient Distance from the Oppression of Algiers. No Nation has made Peace with Algiers which was not in

Treaty with the Porte, but the particular Dependance of the Algerines on this Court is hard to determine. The Grand Seignor is Head of their Church to be sure, and Algiers was settled from his Dominions, he permitting them to assume a Form of Government, they admitting for the Superior; perhaps it yielded a Revenue, but at present they are too strong for the Turk to enforce it. How-ever the Mischief he can do them most fatal to their Existence in their present State is in preventing the Turks re-inforcing Algiers and this may be the only Dependance.
I believe the Emperor of Germany and the Empress of Russia had their Peace with Algiers effected through the Mediation of the Porte. However I seem to think the Grand Seignor was obliged to pay the Dey of Algiers for some Imperialists taken by him, which he had engaged to procure from Algiers.
As I have not looked into Books for my Observations but was under the Necessity of asking Questions in French, I was greatly at a loss to ascertain the Information I picked up from various Persons. Indeed I had no Idea of being hurried off in such a Manner as to prevent my writing on the Subject before this Time.
If possible the Dey of Algiers should have been sounded before our Approach, but who to have employed is not easy to determine; perhaps a Person on the Spot would have purchased the American Slaves at a much lower rate, than I fear they will at present be held at, percieving the Americans to take such early Steps for the Liberation of their Citizens.
I hardly think the English Politicks have done us any Mischief in this Quarter, but the Consul taking Notice of the Captives immediately on their landing would make the Dey suppose a full Price could be procured for them at some Time, so that it cannot be imagined their Freedom will be purchased at a lower Consideration than the Spaniards. What they are redeemed at we may suppose the Measure of the Sum to offer at least although I fancy more will be demanded.
The only Means of insuring better Terms is in taking their Cruizers but they rarely exchange, though there are Instances of two or three being received for one Christian.
The Dey has demanded two for one for the Prisoners the Spaniards have taken. They amount to four or five hundred.
The Price of Slaves has been enhanced to double within a few Years. A Person employed by one of the Baltic Powers purchased some Slaves at three or four hundred Chequins, perhaps five or six Years ago (which my Memory cannot ascertain) and it was thought he had them at a low Price. He is an English Gentleman (Mr. Wolfe) who has been Chargé des Affaires for the British Court, and whose Services have been grossly neglected, without paying him even his Disbursements. This Gentleman has tendered himself to forward the American Interest in  every Respect, and would have been extremely useful, but his Merit was not known. The Count and French Consul recommended him particularly to Mr. Lamb. I had but little Opportunity of seeing him; however on another Negociation, if I am at Liberty to give my Opinion, I think this Gentleman should be associated with some American to be hereafter sent on the Business. He appears to have a great Knowlege of the Country and is so well with the Dey, that he has requested the King of Spain to name him as Consul but I doubt if the Spaniards know sufficiently their Interest to prefer him. The Count professes great Obligation to him. Thus have I given you as circumstantial a Detail of the Information I could procure with the greatest Industry in two or three Days, upon discovering that Mr. Lamb was absolutely bent upon sending me to Paris trusting merely to my Memory.
I shall subjoin a Detail of their Marine Force, mostly procured from the Captains. I fear the Description will not be clear; indeed I hardly think their Cruizers distinguishable from the Mediterranean Vessels.
One sollicitous of Applause and future Employment might perhaps give himself Credit for adventuring on this tempestuous Sea at this Season, as a Proof which we might have run from Algiers to this Place in 18 Hours, but it was not prudent at Night and besides we did not care to enter the Road even the next Day. Besides appearing before such an Enemy without any previous Steps taken to ensure us against the Rapacity of those Barbarians who have so little Regard for Treaties, that the Crews of French and Swedish Vessels quarrelling in the Harbour, the Captain of the Post went on board with some Attendants and ordered them all severely bastinadoed. No Complaint I believe was ever made. A Gentleman who has been there 19 Years told me at Algiers that he never saw a Moor he could trust or a Turk whose Word he might depend on. Such is this People and those are the Ideas my Voyage has furnished me with.
April 3d. As I write at the House or rather Chamber of Quarantine where seven or eight Spanish Officers are making all Kinds of Noise, it is impossible for me to arrange my Ideas, but as I am not writing a History but only scribbling for your Amusement, you will excuse the imperfect Manner they are delivered in.
Notwithstanding what Historians have said of the Divan or Dey’s Council, the Form is scarcely preserved. It was composed of the five principal Officers of his Government to whom he submits his Sentiments like all other Tyrants merely for their Approbation and to flatter him that he does right.
The Minister of Marines has had the same Occupation of Shoemaker with the Dey, and the Admiral has been a Fisherman. The meanest Turk aspires to the Succession but no Moor is admitted to any Employment, and there is but one Instance in an half-blooded Turk enjoying  any Office. It is the Bey of Constantine whose Mother was a Moorish Woman.
The Wealth of the Treasury is supposed to exceed in Valuation Millions of Dollars, concieve what a Prize the Spaniards would have had in taking Algiers by Storm.
I imagine the Dey will demand at least 200,000 Dollars from us, besides the Purchase of the Captives which is computed by the French Count at 40,000 Dollars. Likewise it will cost 100,000 Dollars in Presents and other Charges incident.
The only Truce to be obtained is in the Dey’s Promise. He never grants a Cessation of Hostilities formally.
Detail of Marine Force of Algiers.

  
    1. Vessel of 
    32
    Guns and
    450 Men,
    24. nine, 2. eighteen and
    6 four pounders
  

1.
28
do.
400
24.do.  2. twelves
2. sixes


2.
24
do.
350
20 sixes—4 fours



2.
20
do.
300
20 do.



2.
18
do.
260
18 do.



1.
16
do.
250
16 do.



Two small Craft described like the American Refugee boats, 55 Gunboats carrying each a twelve pounder built since the last Campaign but one of the Spaniards and which annoyed them exceedingly in O’Reily’s Expedition.
It is said those Corsairs carry Cannon of a great Variety of Callibers.
The Dey has it in Contemplation to build two Fregates. One third of the Crews are Turks who are Marines, the rest are Moors, his best Seamen, much esteemed by the Dey, who can have very little Opportunity of procuring Sailors as no Commerce is carried on by the Algerines. However the Fleet can be manned in one Day by absolute Command.
The Vessels are well found but weak and slight built, not differing much in their Hulls from Bermudian-built Sloops. They have no foreign-built Vessels at present.
They have all black Sides and white Bottoms. They are not shy nor make any Preparations for Action, have indifferent Quarters, are barricadoed but depend much on boarding, therefore Vessels to oppose them should be well defended by nettings and strong close Quarters.
They never cruize together but when they go out separate within two Days. In the Straights their principal Object is the Fisherman along Shore.
Care should be taken not to be within the Bay of Algiers in Summer, Calms being frequent, in which Case those Gun-boats might be of dangerous Consequence. The Algerines think they sail faster than any Vessels whatever, and indeed they have much the Appearance of it, though the Commodore of 32 Guns chased an American built Ship deeply laden a whole Day before he came up with her. As soon as they take a Prize the Prisoners are immediately removed as the most valuable Part of it. The Prizes sometimes perish by being intrusted to the most  indifferent Seamen, but they seldom lose their own Vessels. They have Compasses from Marseilles regulated with the proper Variations, so that they are not at a Loss for Calculation.
Notwithstanding their Vessels may be so well supplied I think the Commodore not equal with a twenty-Gun Ship of any European Power I have seen if regularly fitted out. I should therefore concieve the Sloops of War of twenty Guns to be the proper Cruizers; especially in the Mediterranean where there is so frequent Necessity of putting into Harbours.
Although I concieve they do not materially differ from the Mediterranean Vessels, yet I will add a Description procured from those Captains.
The Commodore has no Galleries but a long Quarter-Deck running over his Stern about twelve feet. None of them have Heads but long Prows; four of them have Galleries and Sterns like Merchantmen. All of them Xebecque rigged with the Mizzen Mast close aft. They are all three masted, and have no Gib Booms. The two largest are rigged about the Main-mast as our Ships and all the rest have slender foremasts and top-masts in one as Polacres. Their mizzen and foremasts like Ships. The six smallest carry latteen yards and square Sails likewise. All of them have large and small Mizzens. Their foretacks hawl out two thirds the Bow Sprit, which is in one and but a small Spar.
They are fitted for Sea in a few Days so that no Calculation can be made that they will not sail in some Time, from their being totally unfitted as I saw them.
They will not certainly sail before the middle of May, as the Count has given me Reason to believe and perhaps not before the first of June.
Their Course on the Atlantic is generally along the Coasts of Spain and Portugal, and sometimes even to Cape Finisterre, and very rarely towards the Western Islands, as many in America have imagined.
They are the Christian Slaves who prepare them for Sea, which induces me to suppose they differ but little in their rigging from the Straights Vessels. Those to have more Merit with their Owners exert all their Talents, and they have the best Materials I should imagine.
The American Slaves are engaged at present in carrying Stone Mortar &c. for constructing a Building to secure the Gun-boats in Winter. They have had the same Allowance from the Count D’Expilly as the Spanish Slaves.
The Algerines are not satisfied with the late Peace, as every Thing goes into the Treasury, and they lose their Hope of further Plunder from so near an Enemy.


   
   This was the Opinion of the Count, Consul and Mr. Wolfe.




   
   I asked Mr. Lamb what I could say to the Minister except that the Dey had refused to treat of peace and most earnestly requested it as a Favor, but he would make me no Reply or give me any Instructions.




   
   This I am not perfectly ascertained in.




   
   They are still at Carthagena, May 14th.




   
   One of the commanders of the Cruizers told a Spanish Officer he expected to cruize against the Danes.




   
   I am not confident whether the Dutch or the Danes paid this Sum.




   
   I hardly think an American Consul necessary at Algiers.




   
   I doubt whether the French would really interest themselves, one of the Divan has said we might possibly succeed if they were really in earnest.




   
   They wear the Badge of Slavery but are not necessitated to do it. It is rather a Protection to them.




   
   I should suppose the French might assist us on this Occasion.




   
   This I am since confirmed in by the Opinion of a Spanish Colonel a good and experienced Officer.




   
   I have seen a Spanish Slave a private Seaman which cost 1000 Dollars since I left Algiers.




   
   The Spanish Peace will render it more difficult as their Harbours will afford a Shelter.




   
   He is since appointed Consul for Spain but conditionally until another may be sent if thought proper.




   
   He offered his Services to Dr. Franklin.




   
   Note above.




   
   In a secret Expedition little preparatory Knowlege can be acquired by Information.




   
   I was since told at Carthagena that the King of Naples is constructing six on those Dimensions.




   
   Their light Sails are made of very bad Canvass.


